—Order, Family Court, New York *417County (Elizabeth Barnett, Referee), entered on or about June 8, 2001, which granted petitioner-father’s application to modify custody and transferred sole custody of the parties’ two children from respondent-mother to petitioner-father, unanimously affirmed, without costs.
The Family Court properly considered the totality of the circumstances subsequent to the parties’ judgment of divorce, which contained a custody stipulation giving custody of the children to respondent-mother. The court correctly concluded that it was in the best interests of the children to change custody to petitioner-father (see Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96). Those circumstances included problems with the children’s clothing and with their physical appearance, the mother’s financial and obvious emotional difficulties, her vindictive and rude attitude toward the father’s new wife, the mother’s interference with and indifference toward the father’s visitation rights, the mother’s repeated attempts to damage the children’s relationship with their father, and her proven lack of cooperation with the father concerning the children’s medical care and education. There is no basis for disturbing the court’s credibility determinations, which are supported by the record.
We have considered appellant’s other arguments and find them unavailing. Concur — Nardelli, J.P., Andrias, Williams and Marlow, JJ.